DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered and are persuasive. The previous prior art rejection has been withdrawn in view of Applicant’s arguments, specifically, the joint of Riedl (US 2008/0014460) is expected to contain intermetallic phases of elements other than solely consisting of the elements in the solder alloy and therefore does not read on the claimed joint which comprises a bonding layer made of a binary system.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to an invention non-elected without traverse. Accordingly, claims 1-8 have been cancelled by Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 1-8 are cancelled.
Allowable Subject Matter
Claims 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed joint comprising a bonding layer made of the claimed binary system which is either a completely miscible binary system or a hypoeutectic or hypereutectic system that is formed of a porous, coherent and continuous structure between the joined components. Bradley (US 5,623,127) discloses a hypereutectic Pb-Sn solder alloy that forms a porous structure but does not teach or suggest a joint of this structure, nor is it expected or implicit that when the solder structure forms a joint, it retains the porous structure. Farooq (US 2005/0106059) discloses non-eutectic solder alloys for joining electronic components but does not teach or suggest the claimed porous structure. Further, as the joint of Farooq is made in a different manner, the claimed porous structure is not considered to be inherent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784